Case: 5:19-cr-00010-JMH-MAS Doc #: 84 Filed: 03/19/19 Page: 1 of 3 - Page ID#: 279



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                     AT LEXINGTON
                                    Filed Electronically



 UNITED STATES OF AMERICA                                                              PLAINTIFF

                                                              CASE NO. 5:19CR-10
 v.

 ANDREW GILBERT YBARRA II                                                             DEFENDANT


              UNOPPOSED MOTION TO CONTINUE INTIAL APPEARANCE


         COMES NOW the Defendant, by and through Counsel, and respectfully requests that this
 Honorable Court continue the arraignment scheduled for Wednesday, March 20, 2019 at 3:00
 p.m..
         In support of this motion, counsel for the Defendant states the following:


         1. The Defendant was in state custody in California.

         2. The Defendant was unexpectedly released from state custody and taken to federal

            court in California for his appearance there.

         3. The court in California released the Defendant and instructed him to appear in the

            Eastern District of Kentucky on March 20.

         4. No order was entered by this court in regards to scheduling an appearance by the

            Defendant.

         5. On Friday, March 15, defense counsel’s office contacted the Clerk’s office about the

            March 20th date given by the California judge.
Case: 5:19-cr-00010-JMH-MAS Doc #: 84 Filed: 03/19/19 Page: 2 of 3 - Page ID#: 280



        6. The Clerk’s office for the Eastern District said that they had no paperwork from

            California on a March 20 date and they checked with multiple sources in their office.

        7. The Clerk’s office instructed the assistant for defense counsel that they anticipated the

            judge issuing a scheduling order.

        8. Because of the information provided by the Clerk’s office, defense counsel instructed

            his client to delay scheduling a flight to Kentucky until we had received some sort of

            information or confirmation from the Court or Clerk.

        9. Late Monday, March 18th, Hon. Kathryn Anderson informed defense counsel that the

            March 20th date was coordinated between this Court and the court in California and

            that the Defendant is expected to appear.

        10. Now the Defendant cannot schedule a flight to arrive by 3:00 p.m. EST on March

            20th.

        11. Defense counsel Baird’s wife had a baby last Thursday so Mr. Baird would have to

            send a lawyer to stand in for him on March 20.

        12. Counsel for the Defendant apologizes for the confusion on the date and asks the Court

            to please continue this appearance briefly.



        Counsel for the Defendant states that he has conferred with the Assistant United States
 Attorney, Kathryn Anderson, whom offered no objection to the continuance.


         WHEREFORE, the Defendant through counsel respectfully requests that the initial
 appearance be continued to a date in the near future convenient with the Court.
Case: 5:19-cr-00010-JMH-MAS Doc #: 84 Filed: 03/19/19 Page: 3 of 3 - Page ID#: 281



                                                      Respectfully submitted,

                                                      /s/ J. Clark Baird
                                                      J. CLARK BAIRD
                                                      Counsel for Defendant
                                                      969 Barret Ave.
                                                      Louisville, KY 40204
                                                      Phone: (502) 583-3388
                                                      Fax: (502) 583-3366
                                                      E-mail: clark@jclarkbaird.com

                                   CERTIFICATE OF SERVICE

         I hereby certify that on March 19, 2019, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system which will send a notice of electronic filing to the Assistant
 United States Attorney.

                                                      /s/ J. Clark Baird
                                                      J. CLARK BAIRD
                                                      Counsel for Defendant
